DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 3, 10, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 10, and 17 recite the limitation “the message category” in lines 3-4, 3-4, and 4-5, respectively.  There is insufficient antecedent basis for this limitation in these claims.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1, 3-8, 10-15, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of U.S. Patent No. 10,993,205 in view of Kawaguchi et al., U.S. Patent Application Publication 2002/0037736 (hereinafter Kawaguchi).  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in U.S. Patent No. 10,993,205 with obvious wording variations. Take an example of comparing independent claim 1 of the pending application and claim 1 of U.S. Patent No. 10,993,205:

Pending Application 17/209,507
U.S. Patent No. 10,993,205
“A system comprising:”
“A system comprising:”
“one or more processors; and”
“one or more processors; and”
“a memory storing instructions that, when executed by at least one processor among the one or more processors, cause the system to perform operations comprising:”
“a memory storing instructions that, when executed by at least one processor among the one or more processors, cause the system to perform operations comprising:”
“receiving, at the system, message data that includes a set of message attributes and a group identifier;”
“receiving, at the system, message data that includes a group identifier that corresponds with a plurality of client devices;”
“identifying a plurality of client devices associated with the group identifier;”

“transmitting the message data to a client device from among the plurality of client devices associated with the group identifier; and”
“transmitting message data to a pager module, the message data comprising at least a group identifier that identifies a message category associated with the message data, the pager module being communicatively coupled to a client device from among the plurality of client device;”
“causing display of a notification at the client device, the notification including a display of the group identifier.”
“causing display of a notification at the client device, the notification including a presentation of the group identifier that identifies the message category, the presentation of the group identifier based on one or more attributes of the message category.”


	Claim 1 of the instant of the instant application 17/209,507 encompass the same subject matter as claim 1 of U.S. Patent No. 10,993,205, except the instant application recites that the message data that is received at the system includes a set of message attributes, and the instant application recites “identifying a plurality of client devices associated with the group identifier;”.  Kawaguchi discloses both the first feature (the radio terminal’s user inputs information into the radio terminal, including selection a particular CUG (closed user group), according to [0058]-[0059], [0114], Figs. 6 and 22) and the second feature (the radio terminal identifies a plurality of terminals associated with the selected CUG, according to [0059], Fig. 6 [elements 44B and 49]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of U.S. Patent No. 10,993,205 with Kawaguchi to arrive at claim 1 of the instant application in order to facilitate the building of a closed communication network among communication terminals (Kawaguchi:  [0006]).
	A similar analysis applies to independent claims 8 and 15 of the instant invention. 
	Claims 3-7, 10-14, and 17-20 are not identical to any of the claims
of U.S. Patent No. 10,993,205, but recite subject matter that is disclosed in Kawaguchi
(as outlined in the prior art rejection below).

6.	Claims 2, 9, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of U.S. Patent No. 10,993,205 in view of Lou et al., U.S. Patent Application Publication 2017/0118582 (hereinafter Lou).
	Claims 2, 9, and 16 are not identical to any of the claims of U.S. Patent No.
10,993,205, but recite subject matter that is disclosed in Lou (as outlined in the prior
art rejection below).

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawaguchi.
Regarding claim 1, Kawaguchi discloses a system (disclosed is a radio terminal, according to [0042], Fig. 2 [element 1]) comprising: 
one or more processors (the radio terminal comprises a processor, according to [0042], Fig. 2 [element 6]); and 
a memory storing instructions that, when executed by at least one processor among the one or more processors (the radio terminal comprises a memory that stores instructions that are executed by the processor, according to [0042], Fig. 2 [element 2]), cause the system to perform operations comprising: 
receiving, at the system, message data that includes a set of message attributes and a group identifier (the radio terminal’s user inputs information into the radio terminal, including selection a particular CUG (closed user group), according to [0058]-[0059], [0114], Figs. 6 and 22); 
identifying a plurality of client devices associated with the group identifier (the radio terminal identifies a plurality of terminals associated with the selected CUG, according to [0059], Fig. 6 [elements 44B and 49]);
transmitting the message data to a client device from among the plurality of client devices associated with the group identifier (a group communication message is transmitted from the radio terminal to a new radio terminal member of the selected CUG, according to [0114], Fig. 22 [step 108]); and 
causing display of a notification at the client device, the notification including a display of the group identifier (the new radio terminal receives the group communication message and in response displays the group identifier of the CUG, according to [0115]).
Claims 8 and 15 do not differ substantively from claim 1, and are therefore rejected on the same grounds as claim 1.  
Regarding claim 3, Kawaguchi discloses the system of claim 1, wherein the identifying the plurality of client devices associated with the group identifier includes: associating a user identifier associated with at least the client device to the message category (user names are associated with respective group kinds (a message to a particular group kind is therefore of a particular message category), according to [0058]-[0059], Fig. 6 [elements 48 and 51]); 
identifying the user identifier associated with the client device based on the message category (selecting a given CUG, of a particular group kind, results in identifying the member list associated with the selected CUG, according to [0059]); and 
identifying the client device associated with the user identifier (a particular user name is associated with a terminal address, according to [0059], Fig. 6 [elements 48 and 49]).
Regarding claim 4, Kawaguchi discloses the system of claim 3, wherein the associating the user identifier to the message category includes: associating the user identifier to a plurality of message categories that include the message category (the user belongs to a plurality of CUGs, each of a different group kind (and therefore each associated with a different message category), according to [0059], Fig. 6).
	Regarding claim 5, Kawaguchi discloses the system of claim 1, wherein the notification further comprises a presentation of a set of group attributes associated with the group identifier (the new radio terminal displays the group kind along with the group identifier, according to [0115]).
	Regarding claim 6, Kawaguchi discloses the system of claim 5, wherein the set of group attributes includes one or more of: a number of users associated with the group identifier; and a number of messages received at a messaging address associated with the group identifier (a given group identifier is associated with a member list [“a number of users associated with the group identifier”], according to [0059], Fig. 6).
	Regarding claim 7, Kawaguchi discloses the system of claim 1, wherein the operations further comprise: accessing a plurality of messages associated with the group identifier (a plurality of group communication messages having the same group identifier are sent to the new radio terminal, according to [0084]); and 
	adding the message data to the plurality of messages (each of the plurality of group communication messages has the same group identifier (as outlined in the rejection of claim 1, the “message data” comprises the selection of the particular CUG), according to [0084]).
	Claims 10 and 17 do not differ substantively from claim 3, and are therefore rejected on the same grounds as claim 3.  
	Claims 11 and 18 do not differ substantively from claim 4, and are therefore rejected on the same grounds as claim 4.  
Claims 12 and 19 do not differ substantively from claim 5, and are therefore rejected on the same grounds as claim 5.  
Claims 13 and 20 do not differ substantively from claim 6, and are therefore rejected on the same grounds as claim 6.  
	Claim 14 does not differ substantively from claim 7, and are therefore rejected on the same grounds as claim 7.  
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

13.	Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi as applied to claims 1, 8, and 15 above, in view of Lou.
Regarding claim 2, Kawaguchi discloses all the limitations of claim 1.
Kawaguchi does not expressly disclose identifying an auxiliary device communicatively coupled to the client device; and transmitting the message data to the auxiliary device.
Lou discloses identifying an auxiliary device communicatively coupled to the client device (a central device identifies peripheral devices, according to [0019]-[0020]); and 
transmitting the message data to the auxiliary device (a message and data package is sent in payload format to peripheral devices, according to [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kawaguchi with Lou by identifying an auxiliary device communicatively coupled to the client device; and transmitting the message data to the auxiliary device.
One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the establishment of a piconet (Lou:  [0006]).
	Claims 9 and 16 do not differ substantively from claim 2, and are therefore rejected on the same grounds as claim 2.  

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541. The examiner can normally be reached Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645